DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I 21-31 in the reply filed on 12/20/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The rejoined is Denied because the Liimtation of the combination of a vehicle such as a ATV would be restrictable. Now if claims are allowed and those claims were combined with a method then rejoiner would be proper.since those claims would be allowable. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24 and 27-28 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Steen et al 4781084.
Steen et al discloses the claimed invention as recited below:

1 – 20  (Canceled)

21. (Previously Presented) A tie-down adaptor system comprising:

an adaptor having an opening (14&15) for receiving a hook of a tie-down strap; and

a threaded shaft 26 attached to or attachable to the adaptor.

22. (Previously Presented) The-tie down adaptor system of claim 21, further comprising an engagement member 26 attached to the threaded shaft, the engagement member having at least one hole extending therethrough, the hole being sized and shaped to receive a pin.

23. (Previously Presented) The tie-down adaptor system of claim 22, wherein the adaptor includes a generally tubular base portion 12, the base portion being sized to receive the engagement member attached to the threaded shaft.

15 alignable with the hole of the engagement member to facilitate placement of a pin through the engagement member and two of the plurality of holes in the adaptor.



27. (Previously Presented) The tie-down adaptor system of claim 23, further comprising a wall extending from the generally tubular base portion, the opening being disposed in the wall. See Figs. 1 &3

28. (Previously Presented) The tie-down adaptor system of claim 27, wherein the base portion includes a plurality of holes alignable with the engagement member and wherein the opening in the wall is larger than each hole of the plurality of holes in the base portion. See Figs. 1 &3




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen et al 4781084 in view of Zelenka 5560269. 	
Steen et al discloses the claimed invention as recited above except for an Oblong shape.
 Zelenka discloses an adaptor having an opening 120 with an oblong shape, plurality of holes (134,132), a pin 138 and it would have been obvious to one having ordinary skill in the art at the time the invention was made to have  KSR
Allowable Subject Matter
Claims 25-26 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best art is of rejection and the other prior art being made of record to show what is out there. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



LDw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 4, 2022